Citation Nr: 1523284	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to October 1944.  The Veteran died in August 1983.  The Veteran's surviving spouse died in December 2010.  The appellant claims as the daughter of the Veteran and his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision issued by the RO.


FINDINGS OF FACT

1. The Veteran died in August 1983; G.W., his surviving spouse, died in December 2010.

2. At the time of her death, G.W. was receiving VA nonservice-connected death pension and aid and attendance benefits in the amount of 74 dollars a month.

3. Upon being advised of G.W.'s death, VA terminated VA benefits the first day of December 2010.

4.  G.W. was properly paid aid and attendance pension benefits in December 2010.

5.  By operation of law, G.E.'s entitlement to nonservice-connected death pension and aid and attendance benefits terminated effective the last day of the month before she died.  

6.  A claim for VA benefits was not pending at the time of the decedent's death in December 2010.

7.  A claim for accrued benefits was filed within one year of the decedent's death.

8.  There are no periodic monthly benefits which were due and unpaid preceding the deceased's death in December 2010.  



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001).

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable, and no further development under the VCAA is required.


Analysis

The appellant claims entitlement to reimbursement of medical expenses for the Veteran's surviving spouse for the calendar year of 2010, the year the Veteran's surviving spouse died.  
Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2014).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2014).

 "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2014); Hayes v. Brown, 4 Vet. App. 353 (1993).

A review of the claims file reflects that the Veteran's surviving spouse's was receiving nonservice-connected death pension and special monthly compensation due to a need for aid and attendance at the time of her death in December 2010.  She was not receiving any other VA benefits and there were no pending claims for additional VA benefits.  

The appellant filed a VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary in December 2011.  This application was received by the RO on December 8, 2011 as evidenced by the official VA date stamp. The appellant filed a VA Form 21-8416, Medical Expense Report in February 2011.  Records from the RO show the Veteran's surviving spouse's nonservice-connected death pension payment for the month of her death was paid.  The appellant does not disagree with these pertinent facts. 

Rather, the appellant argues that, in conjunction with Veteran's surviving spouse's nonservice-connected death pension benefits that the decedent submitted her medical expenses for the prior year at the beginning of each year.  She believes that these expenses were reimbursed by VA; and that, although the Veteran's surviving spouse's did not submit her 2010 expenses prior to her death, she should still be entitled to those medical expenses incurred while she was alive. 

It appears that the appellant misunderstands the purpose of the medical expense report (VA Form 21-8416) that the Veteran's surviving spouse's submitted each year.  Basic entitlement to an improved (non-service-connected) pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b) (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2014).  The purpose of the medical expense report, as stated in the Note at the top of the form, is to lower a beneficiary's countable income in order to qualify for nonservice-connected pension.  38 C.F.R. § 3.272 (2014).

The Veteran's surviving spouse's medical expenses for 2010 would be deducted from her income to lower her income to the level required for the continuance of nonservice-connected death pension in 2011.  These expenses were not reimbursed.  As the Veteran passed away in 2010, nonservice-connected pension benefits could not be paid for 2011 and the medical expense report is irrelevant.  

As to the claim filed in December 2011 that lists treatment from June 2010 to December 2010, the Board notes that although this claim was filed within one year of the Veteran's surviving spouse's death, the decedent was not entitled to any benefits under any rating or decision (other than the paid nonservice-connected pension benefits).  Therefore, the legal criteria for award of accrued benefits are not met and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the appellant's contentions and her loss.  However, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503 , 1704 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to nonservice-connected death pension and aid and attendance as accrued benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


